Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sargent et al. (US 2021/0082092 A1), hereinafter referred to as Sargent.	With reference to claim 1, Sargent teaches a method for performing retrospective magnetic resonance imaging (MRI) artifact correction, the method comprising: 	receiving, as input, a magnetic resonance imaging (MRI) image having at least one artifact (¶0025); 	using a trained adversarial network for performing retrospective artifact correction on the MRI image, wherein the trained adversarial network is trained using unpaired artifact-free MRI images and artifact-containing MRI images (¶0049); and 	outputting, by the trained adversarial network, a derivative MRI image related to the input, wherein the at least one artifact is corrected in the derivative MRI image (¶0032, ¶0025).
With reference to claim 9, Sargent teaches the MRI image having at least one artifact is a T1-weighted MRI image or a T2-weighted MRI image (¶0025, an MRI image would have to be either a T1-weighted MRI image or a T2-weighted MRI image).

With reference to claim 18, Sargent teaches the MRI image having at least one artifact is a T1-weighted MRI image or a T2-weighted MRI image (¶0025, an MRI image would have to be either a T1-weighted MRI image or a T2-weighted MRI image).	With reference to claim 19, Sargent teaches A non-transitory computer readable medium (¶0100) having stored thereon executable instructions that when executed by at least one processor of at least computer cause the at least one computer to perform steps comprising: 	receiving, as input, a magnetic resonance imaging (MRI) image having at least one artifact (¶0025); 	using a trained adversarial network for performing retrospective artifact correction on the MRI image, wherein the trained adversarial network is trained using unpaired artifact-free MRI images and artifact- containing MRI images (¶0049); and 	outputting, by the trained adversarial network, a derivative MRI image related to the input, wherein the at least one artifact is corrected in the derivative MRI image (¶0032, ¶0025).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sargent as applied to claims 1 and 10, respectively above, and further in view of Wang et al. (US 2020/0111194 A1), hereinafter referred to as Wang.	Sargent teaches all that is required as explained above, however is silent with regards to the use of a loss function.	Wang teaches the trained adversarial network is trained using a pixel-wise consistency loss function for enforcing identity translation mapping, two least-squares loss functions for adversarial learning, or a multi-scale content consistency loss function based on pixel, low-level content features, and high-level content features between images (¶0039).	It would have been obvious at the time the invention was filed to use the loss function as taught in Sargent with the trained adversarial network of Sargent so as to improve the image quality.
Allowable Subject Matter
Claims 2-7, 11-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "trained adversarial network is trained using a first autoencoder for translating images of a first image domain to a second image domain and a second autoencoder for translating images of the second image domain to the first image domain" in combination with the remaining claim elements as set forth in claims 2-7, 11-16 and 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852